Citation Nr: 0330178	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  95-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as due to Agent Orange exposure.   

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, to include service in Vietnam.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision that, inter 
alia, denied service connection for a skin condition, denied 
an increased rating for PTSD, and denied an increased rating 
for postoperative anal fistula.  The veteran filed a notice 
of disagreement in May 1995.  The RO issued a statement of 
the case in June 1995.  The RO received the veteran's 
substantive appeal in June 1995.  

In January 2000, the veteran withdrew his pending appeal for 
an increased rating for his service-connected postoperative 
anal fistula; hence, that issue is no longer in appellate 
status.  Additionally, in December 1995 and September 2002, 
the RO increased the rating for veteran's service-connected 
PTSD to 30 percent and to 50 percent, respectively, effective 
from the date the April 1, 1995 claim for increase.  However, 
as the veteran has been awarded less than the maximum 
schedular rating for PTSD, and is presumed to seek the 
maximum benefit for a disability, his claim for increase 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The claim for an increased rating for PTSD 
excludes from consideration periods during which the veteran 
was granted a temporary, total rating for hospitalization, 
pursuant to 38 C.F.R. § 4.29 (Chapter 29). 


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the evidence of record in light of the above, the 
Board finds that further action by the RO on each of the 
claims development and adjudication of claims on appeal is 
warranted.  

As regards the veteran's claim for service connection for a 
skin disability, the Board notes that, as a Vietnam Era 
veteran, his Agent Orange exposure is presumed.  See Veterans 
Education and Benefits Expansion Act of 2001 Public Law 107-
103, 115 Stat. 976 (2001).  The Board notes, however, that 
there is no medical evidence of nexus between any current 
skin disability and service, to include any exposure to Agent 
Orange therein, and the veteran has not undergone VA 
examination to obtain any such opinion.  As regards the 
veteran's claim for an increased rating for PTSD, the veteran 
was last afforded a VA examination in March 2000, and since, 
the last VA examination, the veteran has been hospitalized 
twice in the VA PTSD rehabilitation program; hence, there is 
a possibility that this disability may have increased in 
severity.  The duty to assist requires VA to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the Board finds that the RO should arrange for 
the veteran to undergo VA skin and psychiatric examinations.  
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the date and time of the examination sent to him by the 
pertinent VA medical facility.

Additionally, the Board notes that, in an July 2003 letter 
(specific to the claims on appeal), the RO requested that the 
veteran provide further information and/or evidence to 
support his claims within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1), or 
that it would adjudicate the claim on the basis of the 
evidence already of record.  The veteran was further advised 
that if information or evidence was received within one year, 
and he was entitled to benefits, then the payment of those 
benefits may relate back to the date the RO received his 
claim.  Later, in July 2003, the RO readjudicated and 
continued the denial of the veteran's claims.  

However, in a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated that portion of the regulation 
38 C.F.R. § 3.159(b)(1), that permitted VA to adjudicate a 
claim within 30-days after notifying a veteran of any 
information and medical or lay evidence necessary to 
substantiate a claim.  The Court found that the 30-day period 
to respond to such notice was misleading and potentially 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Id., see also, 38 U.S.C.A. § 5103.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
detrimental.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has been fully 
satisfied.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action: 

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization to enable 
it to obtain any additional, outstanding 
records of medical treatment and/or 
evaluation for his skin disability and 
his PTSD.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that the 
veteran has a full one-year period for 
response.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the procedures set forth in 38 C.F.R. § 
3.159 (2003).  All records and/or 
responses received should be associated 
with the claims file.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA dermatology and 
psychiatric examinations.  The entire 
claims file must  be made available to 
each physician designated to examine the 
veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The dermatology examiner should describe 
the manifestations of the veteran's 
current skin disability.  After examining 
the veteran, and considering the record, 
the  examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's currently 
diagnosed skin disability is the result 
of injury or disease incurred or 
aggravated in active duty military 
service, to include presumed exposure to 
Agent Orange in Vietnam.  

As regards the applicable rating criteria 
in effect since November 7, 1996, the 
psychiatric examiner should render 
specific findings with respect to the 
existence and extent (or frequency, as 
appropriate) of the following: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; delusions and/or 
hallucinations; flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech; panic attacks; and 
impaired abstract thinking.  

The examiner should also should render an 
assessment (consistent with the 
applicable rating criteria in effect 
prior to November 7, 1996) as to whether 
the veteran's social and industrial 
impairment attributable to PTSD is best 
characterized as: "considerable," 
"severe," or "total" (due to totally 
incapacitating symptoms bordering on 
gross repudiation of reality, virtual 
isolation in the community, or 
demonstrable inability to obtain or 
retain substantially gainful employment).

The examiner's report should include a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and explanation 
of what the score means.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should render an opinion as 
to the relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of the 
GAF score that represents impairment due 
solely to the service-connected PTSD.  
However, if it is not medically possible 
to distinguish the effects of the 
veteran's service-connected PTSD from any 
other diagnosed psychiatric disability, 
the examiner should clearly so state for 
the record, and indicate that his/her 
findings are pertinent to the veteran's 
overall psychiatric impairment.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for skin disability 
and for a rating in excess of 50 percent 
for PTSD in light of all pertinent 
evidence and legal authority (to include 
the provisions of 38 C.F.R. § 3.655 
(2003), as appropriate). 

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



